                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MADISON CONRADIS and CHRISTINE
MESSIER,

        Plaintiffs,

v.                                                                Case No: 6:18-cv-1486-Orl-TBS

JEFFREY GEIGER and JOHN DOE,

        Defendants.


                                               ORDER 1

        This case comes before the Court on Defendant Jeffrey Geiger’s Partial Motion to

Dismiss, or in the Alternative, Motion for More Definite Statement (Doc. 40). Plaintiffs

oppose the motion (Doc. 48).

                                              Background

        Plaintiffs Madison Conradis and Christine Messier allege that when they were

college students, they occasionally modeled to earn money for tuition (Doc. 37, ¶ 20). In

2011, photographer Gregory Coleman took a total of 146 photographs of Conradis, some

of which show her in lingerie (Id., ¶ 21). She denies that any of these images depict her in

the nude but says Coleman “utilized selective camera and body angles as to make her

appear nude” (Id., ¶ 21). Conradis entered into a contract with Coleman that barred him

from publishing the photographs without her consent or using them for “pornographic or

other illicit purposes” (Id., ¶ 22). Conradis denies publishing the photographs or otherwise




        1 On January 22, 2019, both parties consented to the exercise of jurisdiction by a magistrate judge
(Doc. 47 at 2; Doc. 50). The case was referred to me by an Order of Reference on January 23, 2019 (Doc.
49).
releasing them online but says Coleman stored them on Zenfolio, a website notoriously

susceptible to being hacked (Id., ¶ 23).

       Plaintiffs allege that in 2011, Defendant John Doe exploited Zenfolio’s

vulnerabilities and stole intimate images of Conradis from online photo servers (Id., ¶¶ 3,

24). In 2014 Conradis began receiving messages on Facebook from strangers who

commented on the explicit photographs (Id., ¶ 25). “Some of the messages contained

screenshots that she recognized as images from the photoshoot with Coleman.” (Id.).

Conradis searched Google Images and discovered that photographs of her had been

posted on other online forums without her knowledge or consent (Id.). She alleges that

these images are highly identifiable because her face and distinctive tattoo are visible

(Id., ¶ 26). Conradis claims John Doe spent seven years disseminating photographs of

her “on various porn sites and invented social media accounts through which he harassed

and blackmailed her. When Conradis refused to comply with John Doe’s demands for

more images, he sent the pictures to people she knew.” (Id., ¶¶ 4, 28-29, 31-32). John

Doe also allegedly recruited and incited others to harass and threaten Conradis (Id., ¶¶ 4,

29). She says John Doe published her contact information and that she “was inundated

with phone calls, text messages, emails, and Instagram, Facebook, and Twitter

messages” (Id., ¶ 30).

       In 2016, Conradis began dating Defendant Jeffrey Geiger (Id., ¶ 5). They

maintained a long-distance relationship which included exchanging “sexual photographs

each took of him or herself.” (Id., ¶ 37). “Madison Conradis trusted Geiger and it was

understood that the pictures were for his private enjoyment only … [and] Madison

Conradis did not give Geiger permission to share the images with anyone or publish them

at any time.” (Id., ¶ 38). Conradis alleges that these personal images, along with the

Coleman images, were stored in a secure electronic Dropbox, which also contained

                                            -2-
several images of her twin sister, Plaintiff Christine Messier “which were inadvertently

transferred to this Dropbox account when other devices storing both Plaintiffs’

photographs were consolidated there.” (Id., ¶ 39).

       Conradis maintains that John Doe’s harassment persisted and she “confided in

Geiger about the tremendous toll the harassment took on her” (Id., ¶ 40). Plaintiffs allege

that despite being openly sympathetic, Geiger secretly reached out to John Doe through

social media (Id., ¶¶ 5, 40). In 2018, Conradis discovered that there were new, more

intimate and revealing images of herself online and also images of Messier (Id., ¶¶ 6, 42-

43). Geiger “admitted to having supplied these images to John Doe.” (Id., ¶¶ 7, 44).

Plaintiffs maintain that neither Defendant had “permission to share, publish, post, or in

any way disseminate the intimate images of either plaintiff.” (Id., ¶ 8). In June 2018,

Conradis obtained a copyright for the 146 photographs taken of her by Coleman (Id., ¶¶

33-35). Plaintiffs allege that Defendants’ actions ruined “their careers, families, and

mental health.” (Id., ¶ 10). Plaintiffs bring this lawsuit against Geiger and John Doe for

copyright infringement; civil conspiracy; invasion of privacy by intrusion; invasion of

privacy by publication of private facts; intentional infliction of emotional distress; and

violation of Florida’s Sexual Cyberharassment Law, FLA. STAT § 784.049 (Id.).

       When Plaintiffs filed this case, they sought leave to proceed anonymously (Doc. 8).

After Geiger was served, he filed a motion to dismiss on the ground that Plaintiffs had

violated FED. R. CIV. P. 10 by proceeding anonymously (Doc. 29). The Court struck the

motion because it failed to comply with Local Rule 3.01(a) (Doc. 30). Geiger refiled his

corrected motion a week later (Doc. 33). The corrected motion stated that dismissal was

sought “pursuant to FED. R. CIV. P. 10 and 12” (Id., at 1). The Court denied Plaintiffs’

motion to proceed anonymously (Doc. 35), and they amended complaint which now

identifies Plaintiffs by their true names (Doc. 37). Once the amended complaint was filed,

                                              -3-
the Court denied as moot, Geiger’s motion to dismiss (Doc. 38). Geiger subsequently

filed this motion to dismiss on FED. R. CIV. P. 12(b)(6) and 12(e) grounds (Doc. 40). The

grounds argued in the motion were available to Geiger when he filed his original and

corrected motions to dismiss (Doc. 1).

       Successive motions to dismiss are generally not permitted. “Except as provided in

Rule 12(h)(2) or (3), a party that makes a motion under this rule must not make another

motion under this rule raising a defense or objection that was available to the party but

omitted from its earlier motion.” FED. R. CIV. P. 12(g)(2). Rules 12(h)(2) and (3) provide:

              (2) When to Raise Others. Failure to state a claim upon which
              relief can be granted, to join a person required by Rule 19(b),
              or to state a legal defense to a claim may be raised:

                     (A) in any pleading allowed or ordered under Rule 7(a);

                     (B) by a motion under Rule 12(c); or

                     (C) at trial.

              (3) Lack of Subject-Matter Jurisdiction. If the court determines
              at any time that it lacks subject-matter jurisdiction, the court
              must dismiss the action.

FED. R. CIV. P. 12(h)(2) - (3). The commentary to the rule explains:

              Subdivision (g) has forbidden a defendant who makes a
              preanswer motion under this rule from making a further motion
              presenting any defense or objection which was available to
              him at the time he made the first motion and which he could
              have included, but did not in fact include therein. Thus if the
              defendant moves before answer to dismiss the complaint for
              failure to state a claim, he is barred from making a further
              motion presenting the defense of improper venue, if that
              defense was available to him when he made his original
              motion. Amended subdivision (g) is to the same effect. This
              required consolidation of defenses and objections in a Rule 12
              motion is salutary in that it works against piecemeal
              consideration of a case. For exceptions to the requirement of
              consolidation, see the last clause of subdivision (g), referring
              to new subdivision (h)(2).

Advisory Committee Notes 1966 Amendment.


                                             -4-
       Geiger’s first motion to dismiss was based on Rule 10, his second motion cited

Rules 10 and 12, and his third motion is based on Rules 12(b)(6) and 12(e) (Doc. 29;

Doc. 33 at 1; Doc. 40). Even though Geiger did not previously seek relief under a specific

Rule 12 subsection, the allegations in his first two motions necessarily triggered Rule

12(e), as it is the vehicle by which Rule 10 violations are addressed by the Court. “[T]he

proper method for seeking compliance under Rule 10 is actually a motion for a more

definite statement under Rule 12(e).” Chen v. Cayman Arts, Inc., No. 10-80236-CIV, 2011

WL 1085646, at *2 (S.D. Fla. Mar. 21, 2011) (citing Anderson v. Dist. Bd of Tr. of Cent.

Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996) (“defendant is expected to move the

court, pursuant to Rule 12(e), to require the plaintiff to file a more definite statement.”)).

Consequently, with the filing of the instant motion, the Court has been called upon to

adjudicate three Rule 12-based matters.

       The exceptions in Rule 12(h)(2) and (3) do not apply to permit Geiger to file

successive motions to dismiss. He has not challenged the Court’s subject-matter

jurisdiction, he has not filed a pleading or a motion for judgment on the pleadings, and the

case has not gone to trial. See Hummel v. Tamko Bldg. Prod., Inc., No. 6:15-cv-910-Orl-

40GJK, 2016 WL 7340301, at *4 (M.D. Fla. Mar. 28, 2016). Consequently, Defendant

Jeffrey Geiger’s Partial Motion to Dismiss, or in the Alternative, Motion for More Definite

Statement (Doc. 40) is DENIED.

       DONE and ORDERED in Orlando, Florida on February 5, 2019.




Copies furnished to:

       Counsel of Record
       Any Unrepresented Parties

                                              -5-
